                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                        WESTERN DIVISION AT DAYTON

SHERRI MCCAIN,                            : Case No. 3:17-cv-402
                                          :
      Plaintiff,                          : District Judge Thomas M. Rose
                                          : Magistrate Judge Sharon L. Ovington
vs.                                       :
                                          :
COMMISSIONER OF THE SOCIAL                :
SECURITY ADMINISTRATION,                  :
                                          :
      Defendant.                          :


                               DECISION AND ENTRY


      This case is before the Court on the parties’ Joint Stipulation for an Award of

Attorney’s Fees under the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412.

(Doc. #15). Specifically, the parties move for entry of an agreed order granting

Plaintiff $5,000.00 for attorney fees and expenses in full satisfaction of any and all

claims for attorney fees, expenses, and costs that may be payable to Plaintiff in this

matter under EAJA.

      The Commissioner requests that the order provide any fees paid belong to

Plaintiff and not her attorney and can be offset to satisfy any pre-existing debt that the

litigant owes the United States, Astrue v. Ratliff, 560 U.S. 586 (2010), and further that

after the Court enters this award, if Defendant can verify that Plaintiff does not owe a

pre-existing debt to the government subject to the offset, Defendant will direct that the

award be made payable to Plaintiff’s attorney pursuant to the EAJA assignment duly
signed by Plaintiff and counsel.

                      IT IS THEREFORE ORDERED THAT:

     1.     The Parties’ Joint Stipulation for an Award of Attorney’s Fees
            under the Equal Access to Justice Act (Doc. #15) is accepted
            and the Commissioner shall pay Plaintiff=s attorney fees, costs,
            and expenses in the total amount of $5,000.00;

     2.     Counsel for Defendant shall verify, within thirty days of this
            Decision and Entry, whether or not Plaintiff owes a pre-
            existing debt to the United States subject to offset. If no such
            pre-existing debt exists, Defendant shall pay the EAJA award
            directly to Plaintiff=s counsel pursuant to the EAJA assignment
            signed by Plaintiff and counsel; and

     3.     The case remains terminated on the docket of this Court.

     IT IS SO ORDERED.

Date: May 16, 2019                             *s/Thomas M. Rose
                                               Thomas M. Rose
                                               United States District Judge




                                           2
